Citation Nr: 1207984	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for a psychiatric disability, rated 10 percent prior to December 30, 2008, and 30 percent as of December 30, 2008.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

At some point between November 2008 and June 2010, the Veteran's original claims file apparently became missing.  The evidence of record includes a December 2011 note from the RO which stated that the Veteran's claims file had been declared "Lost" and had been rebuilt in accordance with the instructions of the Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  The Board has been presented with the rebuilt claims file.  However, the Board finds that further attempts to rebuild the claims folder are needed.

The evidence listed in the July 2007 rating decision demonstrates that there are numerous records which, notwithstanding a loss of the claims file, are still in VA possession and have not been included in this rebuilt folder.  Those include medical records from the VA Medical Center in Murfreesboro, Tennessee, dated from March 2003 to November 2006, and VA medical examination reports dated in October 2006, March 2007, and June 2007.  Those medical records are particularly important to the claims on appeal, as the issues involve entitlement to increased initial ratings.  Without the results of the original VA medical examinations used to assign the initial ratings, the Board cannot determine whether the initial ratings were appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, there is no evidence that the Veteran has ever been informed that the claims file is missing, or contacted and provided with an opportunity to produce any documentation in his possession to assist in rebuilding the file.  38 C.F.R. § 3.159(c), (d), (e) (2011).  Such an attempt to obtain evidence from the Veteran is needed, as the evidence listed in the July 2007 rating decision shows that the Veteran previously gave VA authorization to obtain medical records from multiple private physicians which were dated from June 1992 to December 2006.  The July 2007 rating decision demonstrates that at least some of those private medical records were relevant to the Veteran's left ear hearing loss claim.

Accordingly, the Board finds that the evidence of record demonstrates that the existence of relevant VA and private records which are not currently associated with the claims file.  While those records were previously obtained, they were lost with the Veteran's original claims file.  Therefore, the duty to assist requires that VA make further attempts to obtain the records.  38 C.F.R. § 3.159(c), (d), (e) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Associate copies of the Veteran's VA medical records with the claims folder, to specifically include the medical records from the VA Medical Center in Murfreesboro, Tennessee, dated from March 2003 to November 2006, and the VA medical examination reports dated in October 2006, March 2007, and June 2007.

2. Contact the Veteran and inform him that his claims file was lost and is being rebuilt.  Request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his psychiatric disability or hearing loss.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which are not of record, to specifically include the private medical records which are listed in the evidence section of the July 2007 rating decision.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the records cannot be obtained, the Veteran must be notified of (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain the records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

